FILED
                             NOT FOR PUBLICATION                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES H. JONES, SR.; AUDRAE R.                   No. 09-56807
JONES,
                                                 D.C. No. 2:09-cv-03162-MMM-
               Plaintiffs - Appellants,          VBK

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       James H. Jones, Sr., and Audrae R. Jones appeal pro se from the district

court’s judgment dismissing their 42 U.S.C. § 1983 action. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to prosecute. Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir.

1984). We affirm.

      The district court did not abuse its discretion by dismissing the action

without prejudice because the Joneses failed to file an amended complaint after

being given adequate time to do so and being warned twice that failure to do so

may result in dismissal. See id. at 496-97 (listing factors to consider before

dismissing an action for lack of prosecution and explaining that “[a] relatively brief

period of delay is sufficient to justify” a dismissal without prejudice for failure to

prosecute).

      AFFIRMED.




                                            2                                    09-56807